DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER NOTE
In view of the amendments and applicant's remarks filed on 07/22/2021 have been considered and are persuasive thereby claim and drawing objections and claim rejection under 112(b) and 102/103 are hereby withdrawn.

Allowable Subject Matter
	Claims 1-15 are allowed over prior art made of record and for the reasons cited in the remarks filed on 07/22/2021, pages 10-16.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 8, for example:
	Claim 1 relates to a first optical assembly to transform an input light into a collimated output tile beam in the shape of a line oriented in an x-y plane and characterized by a length, Ly, along the y-axis, a width, wx, along the x-axis, and a 
	Claim 8 relates to a collimated tile beam for generating a fluorescent emission from a region of the sample object, the tile beam has a line shape of length, Ly, thickness, dz, and width, wx, wherein Ly and wx are measured in an x-y Cartesian plane and dz is measured in an orthogonal z-axis beam propagation direction, where Ly >> wx >> dz; sweeping the highly inclined tile beam along the x-axis across a region of the sample object; and the tile beam is synchronously swept with an output of a detector.

	Claims 1 and 8 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, a fluorescent emission HIST microscope system provides for decoupling of the total imaging area from the beam thickness, which now solely depends on the width of the tile beam, enabling a thinner illumination and larger FOV imaging. Clear visualization of single molecules across a 130 μm×130 μm FOV provided a greater than 40× FOV than conventional HILO imaging. 

Further, it is desirable to decrease the background noise level by minimizing the unwanted out-of-focus fluorescent signal generated by the excitation beam in the microscope systems, and a line profile clearly showed much improved signal-to-background ratio of a HIST microscopy and it was ˜2.6 times higher than the large-area HILO counterpart.
Claims 2-7 and 9-15, which depend from either claim 1 or 8, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.











Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
September 28, 2021